Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on August 15, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1, 3-8, 10-14 and 16-23 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 08/15/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1, 3-8, 10-14 and 16-23 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Gates et al (U.S. Pub. No. 2004/0019601) teaches A computer-implemented method, comprising: accessing, by at least one computer processor, a plurality of data records from a database repository; storing, by the at least one computer processor, the plurality of data records from the database repository into at least one of primary or secondary memory associated with the at least one computer processor, along with a cluster number for each data record, wherein all data records having a same cluster number form a cluster. Gates et al (U.S. Pub. No. 2004/0019601) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor each record has been categorized or designated a cluster number out of a total K number of clusters, by an unsupervised machine-learning algorithm categorizing a plurality of data records in the database; for each of a plurality of classification features, performing, by the at least one computer processor, cluster-based analysis for a first cluster in the K number of clusters by analyzing records for the first cluster in comparison to other data records of each of the other clusters in the K number of clusters, to determine proximity of records between different clusters and overlap with the first cluster, with respect to a single feature; generating, by the at least one computer processor, based on the cluster-based analysis, a single feature overlap score for each of the plurality of classification features based on an amount of proximity between clusters and an amount of overlap of the first cluster with other clusters in the K number of clusters, for each of the plurality of classification features; sorting, by the at least one computer processor, each of the plurality of classification features with respect to the first cluster, by overlap score; grouping, by the at least one computer processor, a predetermined number of features having lowest overlap scores out of all the features sorted, with respect to the first cluster; and generating, by the at least one computer processor, a naming label for the first cluster based on the predetermined number of features having the lowest overlap scores.and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-8, 10-14 and 16-23 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1, 3-8, 10-14 and 16-23 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163